Exhibit 10.1 

 

HMN FINANCIAL, INC.

2017 EQUITY INCENTIVE PLAN

 

1.     Purpose. The purpose of the HMN Financial, Inc. 2017 Equity Incentive
Plan (the “Plan”) is to attract and retain the best available personnel for
positions of responsibility with the Company, to provide additional incentives
to them and align their interests with those of the Company’s stockholders, and
to thereby promote the Company’s long-term business success.

 

2.     Definitions. The capitalized terms used in the Plan have the meanings set
forth below.

 

(a)     “Affiliate” means any entity that is a Subsidiary or Parent of the
Company.

 

(b)     “Agreement” means any written or electronic agreement, notice or other
document containing the terms and conditions applicable to each Award granted
under the Plan, including all amendments thereto. An Agreement is subject to the
terms and conditions of the Plan.

 

(c)     “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or an Other Stock-Based
Award.

 

(d)     “Bank” means Home Federal Savings Bank, a federally chartered savings
bank and a wholly owned subsidiary of Company.

 

(e)     “Board” means the Board of Directors of the Company.

 

(f)     “Cause” means a Participant’s (i) act or acts of dishonesty intended to
result in substantial gain or personal enrichment of the Participant at the
expense of the Company or any Affiliate; (ii) unlawful conduct or gross
misconduct that is willful and deliberate on the Participant’s part and that, in
either event, is injurious to the Company or any Affiliate; (iii) conviction of
a felony; (iv) failure to perform his or her duties and responsibilities as an
officer or employee of the Company or any Affiliate, which failure has not been
cured by the Participant within 30 days after written notice thereof to the
Participant from the Company or such Affiliate, as applicable; or (v) material
breach of any employment, confidentiality, non-disclosure, non-solicitation,
non-competition or similar agreement with the Company or any Affiliate, or of
the Company’s code of business conduct.

 

(g)     “Change in Control” means the occurrence of any one of the following:

 

(1)      Any “person” (as defined in Sections 13(d) and 14(d) of the Exchange
Act) acquires or becomes a “beneficial owner” (as defined in Rule 13d-3 or any
successor rule under the Exchange Act), directly or indirectly, of securities of
the Company or the Bank representing 35% or more of the combined voting power of
the then outstanding Voting Securities of the Company or the Bank, respectively,
except that the following shall not constitute a Change in Control:

 

(A)      any acquisition or beneficial ownership by the Company, the Bank or any
Affiliate;

 

(B)     any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company, the Bank or one or more
of their Affiliates;

 

 

--------------------------------------------------------------------------------

 

 

(C)      any acquisition or beneficial ownership by any corporation (including
without limitation an acquisition in a transaction of the nature described in
part (3) of this definition) with respect to which, immediately following such
acquisition, more than 65% of the combined voting power of the Company’s or the
Bank’s then outstanding Voting Securities, as the case may be, is beneficially
owned, directly or indirectly, by all or substantially all of the persons who
beneficially owned Voting Securities of the Company or the Bank, as applicable,
immediately prior to such acquisition in substantially the same proportions as
their ownership of such Voting Securities immediately prior to such acquisition;
or

 

(D)      any acquisition of Voting Securities directly from the Company or the
Bank.

 

(2)     Continuing Directors shall not constitute a majority of the members of
the Board. For purposes of this Plan, “Continuing Directors” means: (A)
individuals who, on the effective date of this Plan, are directors of the
Company, (B) individuals elected as directors of the Company subsequent to the
effective date of this Plan for whose election proxies shall have been solicited
by the Board or (C) any individual elected or appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships, provided that a “Continuing Director” shall
not include an individual whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the threatened
election or removal of directors (or other actual or threatened solicitation of
proxies or consents) by or on behalf of any person other than the Board;

 

(3)      Consummation of a Corporate Transaction, unless immediately following
such Corporate Transaction, all or substantially all of the persons who were the
beneficial owners of Voting Securities of the Company or the Bank, as the case
may be, immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than 65% of the combined voting power of the then
outstanding Voting Securities of the surviving or acquiring corporation in such
Corporate Transaction in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Voting Securities of the
Company or the Bank, as the case may be; or

 

(4)     Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company or the Bank.

 

Notwithstanding the foregoing provisions of this Section 2(g): (i) to the extent
that any Award constitutes a deferral of compensation subject to Code Section
409A, and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in this Section 2(g) unless the event would
also constitute a change in ownership or effective control of, or a change in
the ownership of a substantial portion of the assets of, the Company or the Bank
under Code Section 409A; and (ii) a Change in Control shall not be deemed to
occur with respect to a Participant if (A) the acquisition or beneficial
ownership of the 35% or greater interest referred to in Section 2(g)(1) is by
the Participant or by a group, acting in concert, that includes the Participant
or (B) a majority of the then combined voting power of the then outstanding
Voting Securities of the surviving or acquiring corporation (or its Parent)
shall, immediately after a Corporate Transaction referred to in Section 2(g)(3),
be beneficially owned, directly or indirectly, by the Participant or by a group,
acting in concert, that includes the Participant.

 

(h)     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.

 

2

--------------------------------------------------------------------------------

 

 

(i)     “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Section 3 hereof, each member of which shall
be (i) an independent director within the meaning of the rules and regulations
of The NASDAQ Stock Market, (ii) a non-employee director within the meaning of
Exchange Act Rule 16b-3, and (iii) an “outside director” for purposes of Code
Section 162(m).

 

(j)     “Common Stock” means the common stock, par value $.01, of the Company.

 

(k)     “Company” means HMN Financial, Inc., a Delaware corporation, and any
successor thereto.

 

(l)     “Corporate Transaction” means (i) a sale of substantially all of the
assets of the Company or the Bank, or (ii) a merger, consolidation, share
exchange or similar transaction involving the Company or the Bank, regardless of
whether the Company or the Bank, as applicable, is the surviving corporation.

 

(m)     “Disability” means, unless otherwise defined in an Agreement, the
inability of a Participant to perform on a full-time basis the duties and
responsibilities of the Participant’s employment with the Company or the Bank by
reason of illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of 180 days or more during any
360-day period. A period of inability shall be “uninterrupted” unless and until
the Participant returns to full-time work for a continuous period of at least 30
days.

 

(n)     “Employee” means an employee (including an officer or director who is
also an employee) of the Company or an Affiliate.

 

(o)     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time.

 

(p)     “Fair Market Value” of a Share means the fair market value of a Share
determined as follows:

 

(1)     If the Shares are readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be the
closing sales price for a Share on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred; or

 

(2)     If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code Section
409A.

 

(q)     “Full Value Award” means an Award other than an Option or Stock
Appreciation Right.

 

(r)     “Grant Date” means the date on which the Committee approves the grant of
an Award under the Plan, or such later date as may be specified by the Committee
on the date the Committee approves the Award.

 

(s)     “Incentive Stock Option” or “ISO” means any Option designated as such
and granted in accordance with the requirements of Code Section 422.

 

(t)     “Non-Employee Director” means a member of the Board who is not an
Employee.

 

(u)     “Non-Qualified Stock Option” means an Option other than an Incentive
Stock Option.

 

3

--------------------------------------------------------------------------------

 

 

(v)     “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price.

 

(w)     “Other Stock-Based Award” means an Award described in Section 11 of this
Plan.

 

(x)     “Parent” means a “parent corporation,” as defined in Code Section
424(e).

 

(y)     “Participant” means a person to whom an Award is or has been made in
accordance with the Plan.

 

(z)     “Performance-Based Compensation” means an Award to a person who is, or
is determined by the Committee to likely become, a “covered employee” (as
defined in Code Section 162(m)(3)) and that is intended to constitute
“performance-based compensation” within the meaning of Code Section
162(m)(4)(C).

 

(aa)     “Performance Period” means the period of time, as specified in an
Agreement, during which performance goals based on Performance Measures must be
achieved.

 

(bb)     “Performance Measures” means any business or performance criteria
selected by the Committee on which it will base performance goals that must be
satisfied as a condition precedent to the vesting of an Award. For any Award
intended to constitute Performance-Based Compensation, the Performance Measures
shall consist of one or a combination of two or more of the following business
or performance criteria: interest income; net interest income; income before
income tax expense; net income; net income available to common stockholders;
earnings per common share (basic or diluted); profitability as measured by
return ratios (including, but not limited to, return on average assets, return
on average equity) or by the degree to which any of the foregoing earnings
measures exceed a percentage of interest income; cash flow; market share; net
interest margin; stock price; total stockholder equity; asset quality;
non-performing assets; interest income growth; operating income; cash flow per
share; improvement in, or attainment of, non-interest expense levels or cost
savings. Any performance goal based a Performance Measure may be expressed in
absolute amounts, on a per share basis (basic or diluted), relative to one or
more other Performance Measures, as a growth rate or change from preceding
periods, or as a comparison to the performance of specified companies, indices
or other external measures, and may relate to one or any combination of Company,
Affiliate, division, business unit, operational unit or individual performance.

 

(cc)     “Prior Plan” means the HMN Financial, Inc. 2009 Equity Incentive Plan.

 

(dd)     “Restricted Stock” means Shares issued to a Participant that are
subject to such restrictions on transfer, vesting conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.

 

(ee)     “Securities Act” means the Securities Act of 1933, as amended and in
effect from time to time.

 

(ff)     “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services, or upon the entity for which the Service Provider provides
services ceasing to be an Affiliate. Except as otherwise provided in any
Agreement, Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) transfers among the Company and any Affiliates
in any Service Provider capacity; or (iii) any change in status so long as the
individual remains in the service of the Company or any Affiliate in any Service
Provider capacity.

 

4

--------------------------------------------------------------------------------

 

 

(gg)     “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.

 

(hh)     “Share” means a share of Common Stock.

 

(ii)     “Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.

 

(jj)     “Stock Unit” means a right to receive, in cash and/or Shares as
determined by the Committee, the Fair Market Value of a Share, subject to such
restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.

 

(kk)     “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.

 

(ll)     “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding award(s) granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines. The terms and conditions of a Substitute Award may vary from
the terms and conditions set forth in the Plan to the extent that the Committee
at the time of the grant may deem appropriate to conform, in whole or in part,
to the provisions of the award in substitution for which it has been granted.

 

(mm)     “Successor” means the guardian or legal representative of an
incompetent Participant, or if the Participant is deceased, means the estate of
the Participant or the person or persons who may, be bequest or inheritance, or
pursuant to the terms of an Award, acquire the right to exercise an Option or
Stock Appreciate Right or to receive cash and/or Shares issuable in satisfaction
of an Award in the event of a Participant’s death.

 

(nn)     “Transferee” means any “family member” (as defined by General
Instruction A.1.(a)(5) to Form S-8 under the Securities Act) of the Participant.

 

(oo)     “Voting Securities” of an entity means the outstanding equity
securities (or comparable equity interests) entitled to vote generally in the
election of directors of such entity.

 

3.     Administration of the Plan.

 

(a)     Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.

 

(b)     Scope of Authority. Subject to the terms of the Plan, the Committee
shall have the exclusive authority, in its discretion, to take such actions as
it deems necessary or advisable to administer the Plan, including:

 

(1)     determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the types of Awards and the number of Shares covered
by each Award, the terms, conditions, performance criteria, restrictions and
other provisions of Awards, and the manner in which Awards are paid or settled;

 

5

--------------------------------------------------------------------------------

 

 

(2)     cancelling or suspending an Award, accelerating the vesting or extending
the exercise period of an Award, or otherwise amending the terms and conditions
of any outstanding Award, subject to the requirements of Sections 6(b), 15(d)
and 15(e); and

 

(3)     adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, and making all
other determinations necessary or desirable for the administration of the Plan;
and

 

(4)     granting Substitute Awards under the Plan.

 

Notwithstanding the foregoing, the Board shall perform the duties and have the
responsibilities of the Committee with respect to Awards made to Non-Employee
Directors.

 

(c)     Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. Any such action of the Committee
shall be valid and effective even if one or more members of the Committee at the
time of such action are later determined not to have satisfied all of the
criteria for membership in clauses (i), (ii) and (iii) of Section 2(i). To the
extent not inconsistent with applicable law or stock exchange rules, the
Committee may delegate all or any portion of its authority under the Plan to any
one or more of its members or, as to Awards to Participants who are not subject
to Section 16 of the Exchange Act, to one or more directors or executive
officers of the Company or to a committee of the Board comprised of one or more
directors of the Company. The Committee may also delegate non-discretionary
administrative responsibilities in connection with the Plan to such other
persons as it deems advisable.

 

(d)     Finality of Decisions. The Committee’s interpretation of the Plan and of
any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.

 

(e)     Indemnification. Each person who is or has been a member of the
Committee or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified and held harmless by the Company,
to the extent permitted by law, against and from (i) any loss, cost, liability
or expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act, made in good faith, under the Plan and (ii)
any and all amounts paid by such person in settlement thereof, with the
Company’s approval, or paid by such person in satisfaction of any judgment in
any such action, suit or proceeding against such person, provided such person
shall give the Company an opportunity, at the Company’s expense, to handle and
defend the same before such person undertakes to handle and defend it on such
person’s own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

6

--------------------------------------------------------------------------------

 

 

4.     Shares Available Under the Plan.

 

(a)     Maximum Shares Available. Subject to Sections 4(b) and (c), and to
adjustment as provided in Section 16, the number of Shares that may be the
subject of Awards and issued under the Plan shall be 375,000, plus any Shares
remaining available for future grants under the Prior Plan on the effective date
of this Plan. No further awards may be made under the Prior Plan after the
effective date of this Plan. All Shares authorized for grant under this Plan may
be granted as Incentive Stock Options. Shares issued under the Plan may come
from authorized and unissued shares or treasury shares. In determining the
number of Shares to be counted against this share reserve in connection with any
Award, the following rules shall apply:

 

(1)     Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against the share reserve as one Share for every one
Share granted.

 

(2)     Shares that are subject to Full Value Awards shall be counted against
the share reserve as 1.5 Shares for every one Share granted.

 

(3)     Where the number of Shares subject to an Award is variable on the Grant
Date, the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that could be received under that particular Award,
until such time as it can be determined that only a lesser number of shares
could be received.

 

(4)     Where two or more types of Awards are granted to a Participant in tandem
with each other, such that the exercise of one type of Award with respect to a
number of Shares cancels at least an equal number of Shares of the other, the
number of Shares to be counted against the share reserve shall be the largest
number of Shares that would be counted against the share reserve under either of
the Awards.

 

(5)     Shares subject to Substitute Awards shall not be counted against the
share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.

 

(6)     Awards that may be settled solely in cash shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.

 

(b)     Effect of Forfeitures and Other Actions. Any Shares subject to an Award,
or to an award granted under the Prior Plan that is outstanding on the effective
date of this Plan (a “Prior Plan Award”), that expires, is cancelled or
forfeited or is settled for cash shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan, and the share reserve under Section 4(a) shall be
correspondingly replenished as provided in Section 4(c) below. The following
Shares shall not, however, again become available for Awards or replenish the
share reserve under Section 4(a): (i) Shares tendered (either actually or by
attestation) by the Participant or withheld by the Company in payment of the
exercise price of a stock option issued under this Plan or the Prior Plan, (ii)
Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an award under this Plan or the Prior Plan, (iii) Shares repurchased by the
Company with proceeds received from the exercise of a stock option issued under
this Plan or the Prior Plan, and (iv) Shares subject to a stock appreciation
right award issued under this Plan or the Prior Plan that are not issued in
connection with the stock settlement of that award upon its exercise.

 

(c)     Counting Shares Again Available. Each Share that again becomes available
for Awards as provided in Section 4(b) shall correspondingly increase the share
reserve under Section 4(a), with such increase based on the same share ratio by
which the applicable share reserve was decreased upon the grant of the
applicable award.

 

7

--------------------------------------------------------------------------------

 

 

(d)     No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, adopt any rounding convention it deems suitable or pay cash in lieu
of any fractional Share in settlement of an Award.

 

(e)     Individual Option and SAR Limit. The aggregate number of Shares subject
to Option and/or Stock Appreciation Right Awards granted during any calendar
year to any one Participant other than a Non-Employee Director shall not exceed
100,000 Shares (subject to adjustment as provided in Section 16).

 

(f)     Performance-Based Compensation Limit. With respect to Awards of
Performance-Based Compensation, (i) the maximum number of Shares that may be the
subject of Full Value Awards that are denominated in Shares or Share equivalents
and that are granted to any Participant during any calendar year shall not
exceed 100,000 Shares (subject to adjustment as provided in Section 16); and
(ii) the maximum amount payable with respect to Full Value Awards that are
denominated other than in Shares or Share equivalents and that are granted to
any one Participant during any calendar year shall not exceed $750,000.

 

(g)     Limits on Awards to Non-Employee Directors. The aggregate grant date
fair value (as determined in accordance with generally accepted accounting
principles applicable in the United States) of all Awards granted during any
calendar year to any Non-Employee Director (excluding any Awards granted at the
election of a Non-Employee Director in lieu of all or any portion of retainers
or fees otherwise payable to Non-Employee Directors in cash) shall not exceed
$100,000.

 

(h)     Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall supplement the Share reserve under Section 4(a). Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Non-Employee Directors prior to such acquisition or combination.

 

5.     Eligibility. Participation in the Plan shall be limited to (i) Service
Providers and (ii) any individual the Company desires to induce to become a
Service Provider, so long as any such inducement grant is effective only upon
such individual becoming a Service Provider. The granting of Awards is solely at
the discretion of the Committee, except that Incentive Stock Options may only be
granted to Employees.

 

6.     General Terms of Awards.

 

(a)     Award Agreement. Each Award shall be evidenced by an Agreement setting
forth the amount of the Award together with such other terms and conditions
applicable to the Award (and not inconsistent with the Plan) as determined by
the Committee. An Award to a Participant may be made singly or in combination
with any form of Award.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and, consistent with the requirements of this Section
6(b), the applicable vesting conditions and any applicable Performance Period.
Awards that vest based solely on the satisfaction by the Participant of
service-based vesting conditions shall be subject to a vesting period of not
less than one year from the applicable Grant Date, and Awards whose grant or
vesting is subject to the satisfaction of performance goals over a Performance
Period shall be subject to a Performance Period of not less than one year. The
foregoing minimum vesting and Performance Periods will not, however, apply in
connection with: (i)  a Change in Control, (ii) a termination of Service due to
death or Disability, (iii) to a Substitute Award that does not reduce the
vesting period of the award being replaced, (iv) Awards made in payment of or
exchange for other compensation already earned and payable, and (v) Awards
involving an aggregate number of Shares not in excess of 5% of the Plan’s share
reserve specified in Section 4(a). For purposes of Awards to Non-Employee
Directors, a vesting period will be deemed to be one year if runs from the date
of one annual meeting of the Company’s stockholders to the date of the next
annual meeting of the Company’s stockholders.

 

(c)     Transferability. Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant (or that Participant’s
Successor) may exercise an Option or Stock Appreciation Right, or receive
payment with respect to any other Award; and (ii) no Award may be sold,
assigned, transferred, exchanged or encumbered, voluntarily or involuntarily,
other than to a Successor in the event of a Participant’s death. Any attempted
transfer in violation of this Section 6(c) shall be of no effect. The Committee
may, however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred or assigned pursuant to a divorce
decree or a domestic relations order, and may be transferable, to the extent
permitted by law, to a Transferee if the Participant does not receive any
consideration for the transfer. Any Award held by a Transferee shall continue to
be subject to the same terms and conditions that were applicable to that Award
immediately before the transfer thereof to the Transferee. For purposes of any
provision of the Plan relating to notice to a Participant or to acceleration or
termination of an Award upon the death or termination of employment of a
Participant, the references to “Participant” shall mean the original grantee of
an Award and not any Transferee.

 

(d)     Termination of Service. Unless otherwise provided in an Agreement or
another then-effective written agreement between a Participant and the Company,
and subject to Section 12 of this Plan, if a Participant’s Service with the
Company and all of its Affiliates terminates, the following provisions shall
apply (in all cases subject to the scheduled expiration of an Option or Stock
Appreciation Right, as applicable):

 

(1)     Upon termination of Service for Cause, all unexercised Option and SAR
Awards and all unvested portions of any other outstanding Awards shall be
immediately forfeited and terminated without consideration.

 

(2)     Upon termination of Service for any other reason, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
and terminated without consideration.

 

(3)     Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Options and SARs
may be exercised within three months of the date of such termination. However,
if a Participant thereafter dies during such three-month period, the vested and
exercisable portions of the Option and SAR Awards may be exercised for a period
of one year after the date of such termination

 

9

--------------------------------------------------------------------------------

 

 

(4)     Upon termination of Service due to death or Disability, the currently
vested and exercisable portions of Option and SAR Awards may be exercised within
one year of the date of such termination.

 

(e)     Rights as Stockholder. No Participant, Successor, or Transferee shall
have any rights as a stockholder with respect to any securities covered by an
Award unless and until the date the Participant, Successor, or Transferee
becomes the holder of record of the Shares, if any, to which the Award relates.

 

(f)     Performance-Based Awards. Any Award may be granted as a
performance-based Award if the Committee establishes one or more measures of
corporate, business unit or individual performance which must be attained, and
the Performance Period over which the specified performance is to be attained,
as a condition to the grant, vesting, exercisability, lapse of restrictions
and/or settlement in cash or Shares of such Award. In connection with any such
Award, the Committee shall determine the extent to which performance goals have
been attained and other applicable terms and conditions have been satisfied, and
the degree to which the grant, vesting, exercisability, lapse of restrictions
and/or settlement of such Award has been earned. Any performance-based Award
that is intended by the Committee to qualify as Performance-Based Compensation
shall additionally be subject to the requirements of Section 17 of this Plan.
Except as provided in Section 17 with respect to Performance-Based Compensation,
the Committee shall also have the authority to provide, in an Agreement or
otherwise, for the modification of a Performance Period and/or adjustments or
waivers of the achievement of performance goals under specified circumstances
such as (i) the occurrence of events that are unusual in nature or infrequently
occurring, such as a Change in Control, acquisitions, divestitures,
restructuring activities, recapitalizations, or asset write-downs, (ii) a change
in applicable tax laws or accounting principles, or (iii) the Participant’s
death or Disability.

 

(g)     Dividends and Dividend Equivalents. No dividends, dividend equivalents
or distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions payable with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions and risk of forfeiture as the Shares to which such
dividends or distributions relate. In its discretion, the Committee may provide
in an Award Agreement for a Stock Unit Award or an Other Stock-Based Award that
the Participant will be entitled to receive dividend equivalents, based on
dividends actually declared and paid on outstanding Shares, on the units or
other Share equivalents subject to the Stock Unit Award or Other Stock-Based
Award, and such dividend equivalents will be subject to the same restrictions
and risk of forfeiture as the units or other Share equivalents to which such
dividend equivalents relate. The additional terms of any such dividend
equivalents will be as set forth in the applicable Agreement, including the time
and form of payment and whether such dividend equivalents will be credited with
interest or deemed to be reinvested in additional units or Share equivalents.
Any Shares issued or issuable during the term of this Plan as the result of the
reinvestment of dividends or the deemed reinvestment of dividend equivalents in
connection with an Award or a Prior Plan Award shall be counted against, and
replenish upon any subsequent forfeiture, the Plan’s share reserve as provided
in Section 4.

 

7.     Restricted Stock Awards.

 

(a)     Vesting and Consideration. Shares subject to a Restricted Stock Award
shall be subject to vesting and the lapse of applicable restrictions based on
such conditions or factors and occurring over such period of time as the
Committee may determine in its discretion. The Committee may provide whether any
consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the grant of a Restricted Stock Award, and
may correspondingly provide for Company reacquisition or repurchase rights if
such additional consideration has been required and some or all of a Restricted
Stock Award does not vest.

 

10

--------------------------------------------------------------------------------

 

 

(b)     Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more stock
certificates issued in the name of the Participant. Any such stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions. Upon the vesting of Shares of
Restricted Stock, and the Company’s determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant
(or a Successor or a Transferee as the case may be) in such manner as may be
prescribed or permitted by the Committee. Except as otherwise provided in the
Plan or an applicable Agreement, a Participant with a Restricted Stock Award
shall have all the rights of a shareholder, including the right to vote the
Shares of Restricted Stock.

 

8.     Stock Unit Awards.

 

(a)     Vesting and Consideration. A Stock Unit Award shall be subject to
vesting and the lapse of applicable restrictions based on such conditions or
factors and occurring over such period of time as the Committee may determine in
its discretion. If vesting of a Stock Unit Award is conditioned on the
achievement of specified performance goals, the extent to which they are
achieved over the specified performance period shall determine the number of
Stock Units that will be earned and eligible to vest, which may be greater or
less than the target number of Stock Units stated in the Agreement. The
Committee may provide whether any consideration other than Services must be
received by the Company or any Affiliate as a condition precedent to the
settlement of a Stock Unit Award.

 

(b)     Payment of Award. Following the vesting of a Stock Unit Award, and the
Company’s determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.

 

9.     Stock Option Awards.

 

(a)     Type and Exercise Price. The Agreement pursuant to which an Option Award
is granted shall specify whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option. The exercise price at which each Share subject to an
Option Award may be purchased shall be determined by the Committee and set forth
in the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).

 

(b)     Payment of Exercise Price. The purchase price of the Shares with respect
to which an Option Award is exercised shall be payable in full at the time of
exercise. The purchase price may be paid in cash or in such other manner as the
Committee may permit, including by payment under a broker-assisted sale and
remittance program, by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).

 

11

--------------------------------------------------------------------------------

 

 

(c)     Exercisability and Expiration. Each Option Award shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option Award shall
be exercisable more than seven years after its Grant Date. In no event shall any
Option Award be exercisable at any time after its scheduled expiration. When an
Option Award is no longer exercisable, it shall be deemed to have terminated.

 

(d)     No Reload Options. Options will not be granted under the Plan in
consideration for, and the grant of Options will not be conditioned on, the
delivery of Shares to the Company in payment of the exercise price and/or tax
withholding obligation under any other Option.

 

(e)     Incentive Stock Options.

 

(1)     An Option will constitute an Incentive Stock Option only if the
Participant receiving the Option is an Employee, and only to the extent that (i)
it is so designated in the applicable Agreement and (ii) the aggregate Fair
Market Value (determined as of Option Grant Date) of the Shares with respect to
which Incentive Stock Options held by the Participant first become exercisable
in any calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000 (or such other limit as may be required by
the Code to qualify the Option as an Incentive Stock Option). To the extent an
Option granted to a Participant exceeds this limit, the Option shall be treated
as a Non-Qualified Stock Option.

 

(2)     No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the option price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.

 

(3)     For purposes of continued Service by a Participant who has been granted
an Incentive Stock Option Award, no approved leave of absence may exceed three
months unless reemployment upon expiration of such leave is provided by statute
or contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option.

 

(4)     If an Incentive Stock Option Award is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Qualified Stock Option.

 

(5)     The Agreement covering an Incentive Stock Option shall contain such
other terms and provisions that the Committee determines necessary to qualify
the Option as an Incentive Stock Option.

 

10.     Stock Appreciation Right Awards.

 

(a)     Nature of Award. An Award of Stock Appreciation Rights shall be subject
to such terms and conditions as are determined by the Committee, and shall
provide a Participant the right to receive upon exercise of the SAR Award all or
a portion of the excess of (i) the Fair Market Value as of the date of exercise
of the SAR Award of the number of Shares as to which the SAR Award is being
exercised, over (ii) the aggregate exercise price for such number of Shares. The
per Share exercise price for any SAR Award shall be determined by the Committee
and set forth in the applicable Agreement, and shall not be less than the Fair
Market Value of a Share on the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A).

 

12

--------------------------------------------------------------------------------

 

 

(b)     Exercise of SAR. Each SAR Award may be exercisable in whole or in part
at the times, on the terms and in the manner provided in the Agreement; provided
that no SAR Award shall be exercisable more than seven years after its Grant
Date. No Stock Appreciation Right shall be exercisable at any time after its
scheduled expiration. When a SAR Award is no longer exercisable, it shall be
deemed to have terminated. Upon exercise of a SAR Award, payment to the
Participant (or a Successor or Transferee) shall be made at such time or times
as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a SAR Award.

 

11.     Other Stock-Based Awards. The Committee may from time to time grant
Shares and other Awards that are valued by reference to and/or payable in whole
or in part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.

 

12.     Change in Control.

 

(a)     Corporate Transactions. Unless otherwise provided in an applicable
Agreement or another written agreement between a Participant and the Company,
the following provisions shall apply to outstanding Awards in the event of a
Change in Control that involves a Corporate Transaction.

 

(1)     Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 16), and such Awards or replacements therefor shall remain outstanding
and be governed by their respective terms, subject to Section 12(a)(4) below. A
surviving or successor entity may elect to continue, assume or replace only some
Awards or portions of Awards. For purposes of this Section 12(a)(1), an Award
shall be considered assumed or replaced if, in connection with the Corporate
Transaction and in a manner consistent with Code Section 409A (and Code Section
424 if the Award is an ISO), either (i) the contractual obligations represented
by the Award are expressly assumed by the surviving or successor entity (or its
Parent) with appropriate adjustments to the number and type of securities
subject to the Award and the exercise price thereof that preserves the intrinsic
value of the Award existing at the time of the Corporate Transaction, or (ii)
the Participant has received a comparable equity-based award that preserves the
intrinsic value of the Award existing at the time of the Corporate Transaction
and contains terms and conditions that are substantially similar to those of the
Award.

 

(2)     Acceleration. If and to the extent that outstanding Awards under the
Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Option and SAR Awards shall become fully
vested and exercisable for such period of time prior to the effective time of
the Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction, (ii) all
outstanding Full Value Awards shall fully vest immediately prior to the
effective time of the Corporate Transaction, and (iii) to the extent vesting of
any Award is subject to satisfaction of specified performance goals, such Award
shall be deemed “fully vested” for purposes of this Section 12(a)(2) if the
performance goals are deemed to have been satisfied at the target level of
performance and the vested portion of the Award at that level of performance is
proportionate to the portion of the performance period that has elapsed as of
the effective time of the Corporate Transaction. The Committee shall provide
written notice of the period of accelerated exercisability of Option and SAR
Awards to all affected Participants. The exercise of any Option or SAR Award
whose exercisability is accelerated as provided in this Section 12(a)(2) shall
be conditioned upon the consummation of the Corporate Transaction and shall be
effective only immediately before such consummation.

 

13

--------------------------------------------------------------------------------

 

 

(3)     Payment for Awards. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that some or all of such outstanding
Awards shall be canceled at or immediately prior to the effective time of the
Corporate Transaction in exchange for payments to the holders as provided in
this Section 12(a)(3). The Committee will not be required to treat all Awards
similarly for purposes of this Section 12(a)(3). The payment for any Award
canceled shall be in an amount equal to the difference, if any, between (i) the
fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to the preceding sentence is not a positive number with respect to any Award,
such Award may be canceled pursuant to this Section 12(a)(3) without payment of
any kind to the affected Participant. With respect to an Award whose vesting is
subject to the satisfaction of specified performance goals, the number of Shares
subject to such an Award for purposes of this Section 12(a)(3) shall be the
number of Shares as to which the Award would have been deemed “fully vested” for
purposes of Section 12(a)(2). Payment of any amount under this Section 12(a)(3)
shall be made in such form, on such terms and subject to such conditions as the
Committee determines in its discretion, which may or may not be the same as the
form, terms and conditions applicable to payments to the Company’s stockholders
in connection with the Corporate Transaction, and may, in the Committee’s
discretion, include subjecting such payments to vesting conditions comparable to
those of the Award canceled, subjecting such payments to escrow or holdback
terms comparable to those imposed upon the Company’s stockholders under the
Corporate Transaction, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.

 

(4)     Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 12(a)(1), and if within two years after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, then (i) outstanding Option and SAR Awards issued to the Participant
that are not yet fully exercisable shall immediately become exercisable in full
and shall remain exercisable for one year following the Participant’s
termination of employment, and (ii) any Full Value Awards that are not yet fully
vested shall immediately vest in full (with vesting in full for a
performance-based award determined as provided in Section 12(a)(2), except that
the proportionate vesting amount will be determined with respect to the portion
of the performance period during which the Participant was a Service Provider).

 

(b)     Other Change in Control. If within two years after a Change in Control
described in Section 2(g)(1) or 2(g)(2), a Participant experiences an
involuntary termination of Service for reasons other than Cause, then
outstanding Awards issued to the Participant shall be subject to accelerated
vesting and exercisability in the same manner and to the same degree as provided
in Section 12(a)(4). In addition to the foregoing, the Committee may, in its
discretion in connection with any Change in Control that is not a Corporate
Transaction, take such other action as it deems appropriate with respect to
outstanding Awards, which may include: (i)  providing for the cancellation of
any Award in exchange for payments in a manner similar to that provided in
Section 12(a)(3) or (ii) making such adjustments or modifications to the Awards
then outstanding as the Committee deems appropriate to reflect such Change in
Control. The Committee will not be required to treat all Awards similarly in
such circumstances, and may include such further provisions and limitations in
any Award Agreement as it may deem equitable and in the best interests of the
Company.

 

14

--------------------------------------------------------------------------------

 

 

13.     Plan Participation and Service Provider Status. Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally. Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to continuous Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person’s Service
at any time with or without Cause or change such person’s compensation, other
benefits, job responsibilities or title.

 

14.     Tax Withholding. The Company or any Affiliate, as applicable, shall have
the right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, a Participant may elect
to satisfy all or any part of the required tax withholding obligations (but not
to exceed the maximum individual statutory tax rate in each applicable
jurisdiction) by authorizing the Company to withhold a number of the Shares that
would otherwise be delivered to the Participant pursuant to the Award, or by
transferring to the Company Shares already owned by the Participant, with the
Shares so withheld or delivered having a Fair Market Value on the date the taxes
are required to be withheld equal to the amount of taxes to be withheld.

 

15.     Effective Date, Duration, Amendment and Termination of the Plan.

 

(a)     Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards
shall be made under the Plan prior to its effective date.

 

(b)     Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 15(c), or the tenth anniversary of the
date of stockholder approval of the Plan, whichever occurs first (the
“Termination Date”). Awards made before the Termination Date shall continue to
be outstanding in accordance with their terms and the terms of the Plan unless
otherwise provided in the applicable Agreements.

 

(c)     Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its shareholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant's consent, unless such action is necessary
to comply with applicable law or stock exchange rules.

 

(d)     Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant's consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 18(i).

 

15

--------------------------------------------------------------------------------

 

 

(e)     No Option or SAR Repricing. Except as provided in Section 16, no Option
or Stock Appreciation Right Award granted under the Plan may be (i) amended to
decrease the exercise price thereof, (ii) cancelled in conjunction with the
grant of any new Option or Stock Appreciation Right Award with a lower exercise
price, (iii) cancelled in exchange for cash, other property or the grant of any
Full Value Award at a time when the per share exercise price of the Option or
Stock Appreciation Right Award is greater than the current Fair Market Value of
a Share, or (iv) otherwise subject to any action that would be treated under
accounting rules as a “repricing” of such Option or Stock Appreciation Right
Award, unless such action is first approved by the Company’s shareholders.

 

16.     Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718) that causes the per
share value of Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
Committee shall make such adjustments as it deems equitable and appropriate to
(i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants.  In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan.  No adjustment shall be made pursuant to this Section 16
in connection with the conversion of any convertible securities of the Company,
or in a manner that would cause Incentive Stock Options to violate Section
422(b) of the Code or cause an Award to be subject to adverse tax
consequences under Section 409A of the Code.

 

17.     Performance-Based Compensation.

 

(a)     Designation of Awards. If the Committee determines at the time a Full
Value Award is granted to a Participant who is then an executive officer of the
Company that such Participant is, or is likely to be, a “covered employee” for
purposes of Code Section 162(m) as of the end of the tax year in which the
Company would ordinarily claim a tax deduction in connection with such Award,
then the Committee may provide that this Section 17 will be applicable to such
Award, which shall be considered Performance-Based Compensation.

 

(b)     Compliance with Code Section 162(m). If an Award is subject to this
Section 17, then the grant of the Award, the vesting and lapse of restrictions
thereon and/or the distribution of cash, Shares or other property pursuant
thereto, as applicable, shall be subject to the achievement over the applicable
performance period of one or more performance goals based on one or more of the
Performance Measures specified in Section 2(bb). The Committee will select the
applicable Performance Measure(s) and specify the performance goal(s) based on
those Performance Measures for any Performance Period, specify in terms of an
objective formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and certify the degree to
which applicable performance goals have been satisfied and any amount that vests
and is payable in connection with an Award subject to this Section 17, all
within the time periods prescribed by and consistent with the other requirements
of Code Section 162(m). In specifying the performance goals applicable to any
Performance Period, the Committee may provide that one or more objectively
determinable adjustments shall be made to the performance measures on which the
performance goals are based, which may include adjustments that would cause such
measures to be considered “non-GAAP financial measures” within the meaning of
Rule 101 under Regulation G promulgated by the Securities and Exchange
Commission, including adjustments for events that are unusual in nature or
infrequently occurring, such as a Change in Control, acquisitions, divestitures,
restructuring activities or asset write-downs, or for changes in applicable tax
laws or accounting principles. The Committee may also adjust performance
measures for a performance period to the extent permitted by Code Section 162(m)
in connection with an event described in Section 16 to prevent the dilution or
enlargement of a Participant’s rights with respect to Performance-Based
Compensation. The Committee may adjust downward, but not upward, any amount
determined to be otherwise payable in connection with an Award subject to this
Section 17. The Committee may also provide, in an Agreement or otherwise, that
the achievement of specified performance goals in connection with an Award
subject to this Section 17 may be waived upon the death or Disability of the
Participant or under any other circumstance with respect to which the existence
of such possible waiver will not cause the Award to fail to qualify as
“performance-based compensation” under Code Section 162(m).

 

16

--------------------------------------------------------------------------------

 

 

18.     Other Provisions.

 

(a)     Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant or Successor or Transferee. To
the extent any person has or acquires a right to receive a payment in connection
with an Award under the Plan, this right shall be no greater than the right of
an unsecured general creditor of the Company.

 

(b)     Limits of Liability. Any liability of the Company to any Participant or
Successor or Transferee with respect to an Award shall be based solely upon
contractual obligations created by the Plan and the Award Agreement. Except as
may be required by law, neither the Company nor any member of the Board or of
the Committee, nor any other person participating (including participation
pursuant to a delegation of authority under Section 3(c) of the Plan) in any
determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability to any party
for any action taken, or not taken, in good faith under the Plan.

 

(c)     Compliance with Applicable Legal Requirements and Company Policies. No
Shares distributable pursuant to the Plan shall be issued and delivered unless
and until the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company’s Shares may, at the time, be listed. During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws.  Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction.
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with applicable Company policies, including those relating
to insider trading, pledging or hedging transactions, minimum post-vesting
holding periods and stock ownership guidelines, and to forfeiture or recovery of
compensation as provided in Section 18(i).

 

17

--------------------------------------------------------------------------------

 

 

(d)     Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.

 

(e)     Governing Law. To the extent that federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Delaware without regard to its
conflicts-of-law principles and shall be construed accordingly.

 

(f)     Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

(g)     Code Section 409A. It is intended that (i) all Awards of Options, SARs
and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:

 

(1)     If any amount is payable under such Award upon a termination of Service,
a termination of Service will be deemed to have occurred only at such time as
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A;

 

(2)     If any amount shall be payable with respect to any such Award as a
result of a Participant’s “separation from service” at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment shall be made, except as permitted under Code Section 409A,
prior to the first business day after the earlier of (i) the date that is six
months after the Participant’s separation from service or (ii) the Participant’s
death. Unless the Committee has adopted a specified employee identification
policy as contemplated by Code Section 409A, specified employees will be
identified in accordance with the default provisions specified under Code
Section 409A.

 

None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) shall have any liability to any
Participant for any such tax liabilities.

 

18

--------------------------------------------------------------------------------

 

 

(h)     Rule 16b-3. It is intended that the Plan and all Awards granted pursuant
to it shall be administered by the Committee so as to permit the Plan and Awards
to comply with Exchange Act Rule 16b-3. If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 18(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.

 

(i)     Forfeiture and Compensation Recovery.

 

(1)     The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include termination of
Service for Cause; violation of any material Company or Affiliate policy; breach
of noncompetition, non-solicitation or confidentiality provisions that apply to
the Participant; a determination that the payment of the Award was based on an
incorrect determination that financial or other criteria were met or other
conduct by the Participant that is detrimental to the business or reputation of
the Company or its Affiliates.

 

(2)     Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.

 

19

 